Exhibit 10.1

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

This First Amendment to the Purchase and Sale Agreement, dated as of the 25th
day of May, 2016 (this “First Amendment”), is entered into by and between Optis
UP Holdings, LLC, a Delaware limited liability company (the “Purchaser”), and
Unwired Planet, Inc., a Delaware corporation (the “Seller”).

The following recitals are true and constitute the basis for this First
Amendment:

 

  A. The Purchaser and the Seller are parties to that certain Purchase and Sale
Agreement, dated as of April 6, 2016 (the “Original Agreement”), and wish to
amend certain terms of the Original Agreement as specified in this First
Amendment; and

 

  B. Section 8.10 of the Original Agreement requires the written consent of the
Purchaser and the Seller to amend the terms of the Original Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this First Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Defined Terms. All capitalized terms used in this First Amendment and not
otherwise defined in this First Amendment shall have the meanings given to them
in the Original Agreement.

2. Amendments to Original Agreement. The Original Agreement is hereby amended as
follows:

A. Section 1 (The Transactions) of the Original Agreement is hereby amended by
amending and restating Section 1.2 (Consideration) thereof as follows:

“1.2 Consideration. The aggregate purchase price for the Transactions shall be
$40,000,000 plus the Purchase Price Adjustment and less the EIP Amount (the
“Purchase Price”). Subject to the satisfaction or waiver of the conditions in
Article 5, at the closing of the Transactions (the “Closing”), the Purchaser
shall deliver by wire transfer of immediately available funds $30,000,000 plus
the Purchase Price Adjustment and less the EIP Amount, to the account of the
Seller in Section 1.2 of the Seller Disclosure Letter. On the second anniversary
of the Closing Date, the Purchaser shall deliver by wire transfer of immediately
available funds $10,000,000 (the “Holdback Amount”) less the amount of all
Losses that pursuant to the terms of Article 7 has been duly setoff against the
Holdback Amount or duly reserved for setoff against the Holdback Amount to the
account of the Seller in Section 1.2 of the Seller Disclosure Letter. If the
Closing does not occur for any reason, the Purchaser shall have no obligation to
pay the Seller for any of the Approved Capital Contributions and, subject to
Section 6.2(d) below, any of the Patent Fees. Subject to applicable Law, the
Seller will cooperate with the Purchaser in allocating for Tax purposes the
Purchase Price in the manner reasonably requested by the Purchaser.”

B. Section 4 (Covenants) of the Original Agreement is hereby amended by
inserting the following as a new subsection 4.13 thereof:

“4.13 Patent and Maintenance Fees. Promptly after receiving written notice from
the Purchaser to incur Patent Reinstatement and Maintenance Fees in order to
reinstate or

 

- 1 -



--------------------------------------------------------------------------------

maintain, as the case may be, the Patents referred to in any such written notice
from the Purchaser, the Seller shall and shall cause the Unwired Planet
Companies to incur and pay those Patent Reinstatement and Maintenance Fees that
are required to reinstate or maintain, as the case may be, those Patents
pursuant to the Purchaser’s instructions.”

C. Section 6.2 (Effect of Termination) of the Original Agreement is hereby
amended by inserting the following as a new subsection (d) thereof:

“(d) If this Agreement is terminated in accordance with Section 6.1, the Seller
shall have the right, but not the obligation, to transfer to the Purchaser the
Patents for which the Seller incurred Patent Fees in exchange for the
Purchaser’s payment to the Seller of the Patent Fees by wire transfer of
immediately available funds to the Seller. The Seller shall advise the Purchaser
of the exercise of its right under this Section 6.2(d) by providing the
Purchaser with its written notice thereof within ten days after the effective
termination date of this Agreement and the closing of such transfer and the
execution of all customary patent assignment agreements shall be effected by the
Seller and the Purchaser as soon as practicable after the Seller’s timely
exercise of its right hereunder.”

D. Section 8.14 (Definitions) of the Original Agreement is hereby amended by
inserting the following definitions to the end of that section:

“(ss) “Approved Capital Contributions” means those additional capital
contributions made by the Seller to any of the Unwired Planet Companies after
April 6, 2016, that are approved in writing by the Purchaser within five
Business Days after the Seller has delivered to the Purchaser a written
description of the basis for the additional capital contribution; provided,
however, that the Purchaser’s failure to approve any additional capital
contribution shall not relieve the Seller of its obligations under this
Agreement to cause the applicable Unwired Planet Company to timely pay its
obligations.

(tt) “Approved Operating Expenses” means those amounts payable by UPLLC and
Unwired Planet Ireland that are approved in writing by the Purchaser as an
Operating Expense within five Business Days after the Seller has delivered to
the Purchaser a copy of the invoice representing the applicable amounts payable
and any other supporting documentation reasonably requested by the Purchaser. If
the Purchaser has not approved any Operating Expense within five Business Days
and the Seller believes that such Operating Expense should be approved, the
Purchaser and the Seller will work in good faith to resolve any open questions
regarding such Operating Expense after the five Business Days have passed. Any
Operating Expense subsequently approved by Purchaser shall be an Approved
Operating Expense. Any amounts payable of UPLLC and Unwired Planet Ireland that
are not Approved Operating Expenses in accordance with this Agreement shall not
be an Operating Expense under this Agreement and shall not relieve the Seller of
its obligations under this Agreement to cause the applicable Unwired Planet
Company to timely pay the applicable amounts payable, including by making an
additional capital contribution to the Unwired Planet Companies in an amount
sufficient to pay any such amounts payable.

(uu) “Patent Reinstatement and Maintenance Fees” means the aggregate amount of
all fees and expenses that are paid to the applicable patent office or
Governmental Authority located anywhere in the world, or to any other third
party, to maintain Patents, including paying annuities or paying any third party
to respond to patent office communications, for

 

- 2 -



--------------------------------------------------------------------------------

only those Patents that the Purchaser requests in writing be either
(a) reinstated by the Seller or any Unwired Planet Company to the extent that
the Seller or any Unwired Planet Company did not maintain any such Patents prior
to the First Amendment Effective Date or (b) maintained by the Seller or any
Unwired Planet Company to the extent that the Seller or any Unwired Planet
Company would otherwise abandon any such Patents after the First Amendment
Effective Date in the ordinary course of business.

(vv) “Operating Expenses” means the aggregate amount of all amounts payable by
UPLLC and Unwired Planet Ireland that are Approved Operating Expenses and paid
for by any of the Unwired Planet Companies after April 6, 2016, with the
proceeds of any Approved Capital Contribution made by the Seller to any of the
Unwired Planet Companies after April 6, 2016; provided, however, that any
Engagement Arrangement Obligations that are paid for by any Unwired Planet
Company with the proceeds of any additional capital contribution made by the
Seller to any of the Unwired Planet Companies shall not be deemed to be an
Operating Expense under this Agreement. The additional capital contributions in
the aggregate amount of $1,700,000 that were made by the Seller to any of the
Unwired Planet Companies after April 6, 2016, but prior to the First Amendment
Effective Date shall be considered Approved Capital Contributions to the extent
used by any Unwired Planet Company to pay Approved Operating Expenses.

(ww) “Patent Fees” means the aggregate amount of all Patent Reinstatement and
Maintenance Fees that are incurred and paid by any of the Unwired Planet
Companies after the First Amendment Effective Date with the proceeds of any
Approved Capital Contribution made by the Seller to any of the Unwired Planet
Companies after the First Amendment Effective Date, but only to the extent that
the Seller and the Unwired Planet Companies shall have first exhausted all
credits for any maintenance and Patent prosecution fees that the Seller or any
Unwired Planet Company has prepaid to EIP Europe LLP or any other party prior to
the First Amendment Effective Date.

(xx) “Purchase Price Adjustment” means the aggregate amount of the Approved
Capital Contributions.

(yy) “First Amendment Effective Date” means May 25, 2016.”

3. Entire Agreement. This First Amendment contains all of the agreements of the
parties hereto with respect to the matters contained herein, and no prior
agreement, arrangement or understanding pertaining to any such matters shall be
effective for any purpose. Nothing in this First Amendment shall be deemed to
waive or modify any of the provisions of the Original Agreement, except as
expressly stated herein; provided, however, that all provisions of the Original
Agreement (including all exhibits and schedules thereto) inconsistent with the
modifications made by this First Amendment shall also be deemed to be amended to
conform hereto.

4. Ratification. Except as hereby amended, the Original Agreement shall remain
unmodified and, as hereby amended, is ratified and reaffirmed.

5. References. From and after the date of this First Amendment, all references
to the Original Agreement shall be deemed to be references to the Original
Agreement as amended hereby.

6. Incorporation of Certain Provisions. This Amendment shall be subject to the
provisions of Sections 8.3-8.13 of the Original Agreement, mutatis mutandis.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
on the date first written above by their duly authorized officers.

 

OPTIS UP HOLDINGS, LLC     UNWIRED PLANET, INC. By:  

/s/ Leslie D. Ware

    By:  

/s/ Boris Teksler

Name:   Leslie D. Ware     Name:   Boris Teksler Title:   Chief Executive
Officer     Title:   Chief Executive Officer

[Signature Page to First Amendment to Purchase and Sale Agreement]